DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 04, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 05/04/2022 is persuasive thus, the application is in condition to be allowed. 
4. 	Applicant’s arguments regarding the rejection of claims under 35 U.S.C. 103 in view of applicant’s amendments to the claims have been considered and are persuasive and the 103 rejection of the claims are withdrawn. Therefore rejection of the claims under 103 are withdrawn by the examiner.

Allowable Subject Matter
5. 	Independent claims 1, 14, and 15 are allowed over prior art of record. Dependent claims 2-10, and 12-13 depend on the above-mentioned independent claim 1 are allowed by virtue of its dependency.
 
Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 14, and 15 are allowed in view of the prior art.
The closest relevant prior art of Lim et al. (US 2012/0036370), discloses protecting documents at rest and in motion using declarative policies and encryption. A document at rest includes documents on a device such as the hard drive of a computer. A document in motion is a document that is passing through a policy enforcement point, in view of Garcia et al. (US 2009/0100268), discloses protecting data in an enterprise environment, and more particularly, relates processes, systems, architectures, and software products for providing pervasive security to digital assets at all times. 
None of the prior art of record teaches or made obvious the feature: “identifying attributes associated with the requested file system operation that are independent of user attributes; retrieving a security policy definition defining circumstances in which application data can be cryptographically processed; comparing the attributes and the security policy definition, wherein the security policy definition includes a definition of one or more criteria for permitting the file system operation and the comparing includes determining if the attributes associated with the requested file system operation satisfy the one or more criteria; and responsive to the comparison, performing a cryptographic operation and the file system operation on the data, such that access control for the data is administered on a per-application basis”, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 14 and 15 recite similar limitations as claim 1 above.
Dependent claims 2-10 and 12-13 depend upon the above-mentioned allowed independent claim 1 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

7.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schutz et al. US 9537841 disclosing threat detection instrumentation is simplified by providing and updating labels for computing objects in a context-sensitive manner. This may include simple labeling schemes to distinguish between objects, e.g., trusted/untrusted processes or corporate/private data.
Graf et al. 2005 IEEE International Conference on Cyberworlds (CW’05), "A Capability-Based Transparent Cryptographic File System" disclosing confidentiality and integrity protection for on- and off-line use through modular cryptographic means and is interoperable between several operating system platforms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437